3. Executions in Libya
The next item is the debate on executions in Libya.
author. - Mr President, personally I have never taken an absolutist stance with regard to the death penalty, but surely it should only ever be countenanced in a handful of the most extreme and egregious criminal cases where the conviction is by due process and beyond all doubt.
However, I have very little confidence in the Libyan judicial system under the arbitrary and dictatorial nature of Muammar al-Gaddafi's regime. He remains a dictator who controls his people through coercion and is intolerant of any dissent; that makes a mockery of Libya's recent election to the UN Human Rights Council.
Nevertheless he exercises leverage over the EU and the West in general through his control of Libya's vast oil reserves. This important economic relationship notwithstanding, I do hope that the Commission will continue to raise at every opportunity the grave concerns we have in this House about human rights and fundamental freedoms in Libya.
We all remember the infamous case of the Bulgarian nurses in Libya who were at one point sentenced to death before being finally released after much pleading from this House and the French President's wife. We have a duty to do all we can to protect EU citizens from ever facing a similar situation in the future.
author. - (FR) Mr President, we should welcome this resolution on the 18 executions that have taken place in Libya, and obviously condemn the death penalty in that country while urging the Libyans to make progress towards a moratorium; we should also ask for transparency and statistics. We should remember, however, that the names of those executed have not been disclosed and that those 18 people included some non-Libyan nationals.
We must welcome this resolution, which addresses the issue of refugees, Libya's flawed policy regarding the protection of migrants, and the responsibility of Member States with regard to migration policy. It is unthinkable to consider a migratory agreement with Libya until Libya ratifies the Geneva Convention on Refugees. The reference to return, which is contrary to that Convention and to the fundamental principles of the European Union and of the Charter of Fundamental Rights, particularly Articles 18 and 19 thereof, is key.
Might I also mention the idea of using the current negotiations on the conclusion of a framework agreement with Libya as potential leverage to move towards compliance with international conventions on human rights and the ratification of the Geneva Convention on Refugees. The Treaty of Lisbon, and particularly Article 218 thereof, grants Parliament more rights, including the right to have the Commission provide it with the same information as the Council on the status of the negotiations on this agreement. That is why the European Parliament will be firm on this issue.
Mr President, I apologise for earlier; I was really convinced I had two minutes. Last week the European Union and Libya signed a memorandum of understanding called a 'national indicative programme' (NIP) covering the period 2011-2013, with EUR 60 million earmarked for the development of human resources, of the health sector, and for common action in the fight against the illegal immigration situation, according to the text distributed to journalists.
This memorandum of understanding has been signed on the fringes of the seventh round of negotiations with Libya in which, I am sorry to say, the EU is making a fool of itself in front of the international press, particularly in Europe and Africa. We all know that Libya is a hub of immigration to Europe, but everyone knows what terrible fate is in store for those men and women who are fleeing poverty and persecution, hoping to find refuge in Europe.
Hundreds of them are imprisoned, executed, or suffer the worst possible abuse. Worse still, hundreds of them have simply been left in the middle of the Sahara desert without any food, dying of hunger and thirst.
In response to a question raised on this subject last week by one of my fellow Members, Mr Füle said - and I am quoting him here - that he would go there, with the Libyan interior minister, to see what was happening. Personally, I find such a response unacceptable. We know just how capable Mr Gaddafi is of deceiving the Western democracies. Our Swiss friends have just paid dearly for it. The most recent provocation was the closure of the office of the United Nations High Commissioner for Refugees on the eve of the seventh round of negotiations.
The Libyans are doing the dirty work for the European governments, most recently in Italian territorial waters.
Commissioner, how far will we go in our negotiations with Libya? Mr Barrot told us that no agreement on migration would be concluded until Libya had ratified the Geneva Convention. Commissioner, can you tell us what exactly is happening with the negotiating mandate given ...
(The President cut off the speaker)
Mr President, in 2007 and 2008, Libya voted against the United Nations General Assembly resolution calling for a moratorium on executions, and the repeated questioning by human rights organisations elicited no official statements either. It is therefore very important to us that the names of the people who have been executed are now officially revealed at last. Any execution is one too many. We condemn the use of executions and the death penalty. They are inhumane and cruel, and any execution is one too many.
In our resolution, therefore, we clearly ask that we change this situation and bring it to light and that we now work together to bring about a change here. No more underreporting. Instead we want transparent information on what happens here and a humane penalty for genuine criminals, but no excessive punishment for those who criticise the regime in Tripoli.
author. - Mr President, Europe as a community of values is also a union where the death penalty is entirely banned and I am very proud of that.
Libya not only resists abolishing the death penalty, it also widely executes it, such as happened recently, on 30 May, when 18 people of different nationalities were executed, according to the Cerene newspaper, which is a paper close to the Government. This leads to all kinds of questions about free media, but it does lead us to believe that this is a credible source in this matter.
The most serious punishment, the death penalty, is not only used in cases of serious crimes; freedom of association and expression have also led to the death penalty in Libya. We believe in more engagement of Libya with the international community and welcome this at any time over self-isolation of the people in the hands of their authoritarian regime.
In 2003 the EU lifted sanctions against the country and in 2007 negotiations on the framework agreement started. I very much hope we can continue to work together with Libya. However, this is only possible when the Libyan Government commits to respect for human rights and fundamental freedoms for all its people. The recent closing of the UNHCR offices in Tripoli is another regrettable move which causes a further drifting-off of Libya from the international community.
In the light of this, the United Nations should seriously rethink Libya's place in its organisation. Given the continuing breaches of human rights, it is deplorable and highly inappropriate that Libya has a seat on the UN Human Rights Council. Membership of this Council should be granted only to those countries that respect human rights themselves. Otherwise the entire body loses its credibility, such as when Iran was a member of the Women's Rights Council in the UN, which is equally regrettable and tarnishes the credibility of the entire organisation.
The European Parliament urges Libya to end death penalties and to ensure fair trials in line with international standards. Member States in Europe should be aware of their responsibilities when extraditing refugees and others to Libya, as there is a serious risk that these people will be subject to inhumane treatment.
on behalf of the PPE Group. - Mr President, I join my colleagues in deploring the execution of 18 people in Libya on 30 May 2010 and in calling for the abolition of capital punishment. Libya uses the death penalty as a tool for curbing free expression and association in the country. Documentation of such cases is made difficult by the government. However, Human Rights Watch interviewed one prisoner who said that the authorities had commuted his death sentence at the last moment to life in prison. According to Mr al-Sharif, the People's Court convicted him and two other men of organising a political group which opposed the principles of the al-Fateh revolution. The Supreme Court confirmed the death sentences but the Supreme Council for Judicial Authority spared the prisoners' lives at the last moment in February 2002 after they had spent one hour blindfolded and bound to a wooden stake awaiting execution.
According to Mr al-Sharif, one of the three men committed suicide in December 2004. Reportedly, more than 200 people are currently on death row in Libya. I call on the Commission and the Council to raise these issues as a priority in their dialogue with Libya.
The death penalty is the most cruel and inhumane punishment possible. Libya is, in fact, one of the 12 countries which have already applied capital punishment in 2010, even though it is disapproved of by the UN and the majority of countries in the world.
I believe that it is the European Union's duty to adopt a more robust approach to the task of calling for the abolition of the death penalty. At the same time, it is our duty to step up the pressure for having these sentences commuted and the rights of foreign nationals respected. Capital punishment is resorted to in the case of this group on a disproportionate scale because of the difficulties they face. They need to have a translator, contact diplomatic representatives from their governments and they cannot get the sentence commuted due to a lack of finances and family members who will negotiate financial compensation, according to local custom, with a view to obtaining forgiveness from the victim's family.
In these circumstances, I think that a strong signal must be sent to the Libyan authorities to respect international norms on legal fairness. They must also allow the UN's refugee agency to resume its activities for the benefit of refugees and asylum seekers.
(PL) Mr President, at the end of May, 18 people were executed in Libya. It is reported that 200 people, including citizens of other countries, are currently in prison awaiting execution. That figure may, in fact, be higher, because there are no officially available statistics or data. Libya is applying a double standard. On the one hand, it has been elected to the UN Human Rights Council, which commits it to greater responsibility in the area of human rights. On the other hand, we are dealing with the fact that numerous people continue to be executed.
Article 6 of the International Covenant on Civil and Political Rights, to which Libya is a party, requires parties that have not abolished the death penalty to apply it 'only for the most serious crimes'. In fact, Libyan courts usually hand down sentences of death for murder and drugs-related crimes, but also even for crimes related to peaceful activity and fundamental rights, such as the right to freedom of speech and association. I appeal for cooperation and agreement between the European Union and Libya to be conditional on the ratification and implementation by Libya of the Geneva Convention on Refugees and other major human rights conventions and protocols.
(PL) The right to life and the protection of dignity are fundamental human rights. This is why most countries in the world, which account for over two-thirds of the world's population, have already abolished capital punishment completely or have introduced a moratorium on its use. Reintroduction of use of the death penalty in any country represents a step back into the darkness of the Middle Ages.
The execution of 18 people in Libya is a egregious violation of human rights. The closure of the UNHCR office in Libya and the expulsion from Libya of its 26 staff is an act intended to hit at the 12 000 refugees whom they were helping.
A condition of entering into an agreement on immigration with Libya must be that Libya sign the Geneva Convention on Refugees and other major human rights conventions and protocols. In the European Union, human rights are a fundamental value. The rights of refugees must be guaranteed.
(FI) Mr President, the EU is holding unofficial talks with Libya aimed at a cooperation agreement that would also extend to matters of immigration. It is very problematic and worrying given the current circumstances, because Libya has not demonstrated any obvious desire to respect international human rights agreements. Nor has it ratified the Geneva Convention, besides which it has no national asylum system in place.
As we have heard, on 30 May a total of 18 people were executed in Libya, and estimates suggest that more than 200 people are awaiting execution. Among those executed in May and those awaiting execution there are also foreigners.
When we negotiate the cooperation agreement between the EU and Libya, we must make it a condition that Libya ratifies and implements the Geneva Convention relating to the status and rights of refugees and respects the other main human rights agreements it has entered into. I appeal to the Libyan Government to allow the UN Refugee Agency to coordinate and help establish a national asylum system for refugees in the country.
(RO) We Europeans find the death penalty outrageous because, as you are all aware, it was abolished from our political culture, and what is happening at the moment in Libya is a disgrace.
What is even more outrageous is that we need to realise that this penalty is being applied, in very many cases, to foreigners in Libya. Information about the recent execution of 18 people indicates that they included Egyptians, Nigerians and Chadians. Why is the punishment much harsher for these people? The reason for this, unfortunately, is that their basic rights are not respected during trials, by which I mean in terms of having access to translators and also consular assistance, which is an absolute must according to international norms.
I would also like to say that we need to discuss this matter next week when, as part of the Maghreb Delegation, we are going to have visitors from Libya. I think that we need to spell out these matters as part of our dialogue with this country.
Before I hand the floor to the Commissioner, I would like to repeat that I did not want to address anyone personally and explicitly.
Around half of the Members are reading their speeches. Unfortunately, I am not yet expert enough to be able to see when the 'slow down' light is showing here. Would those Members who read something out please not read faster than they can think, or they will frequently also read faster than the interpreters can think. Incidentally, those who have written something down are welcome to give the interpreters their text in advance. That would also make their job easier.
I would now like to give the floor to Commissioner Dalli.
Member of the Commission. - Mr President, the Commission subscribes to the views expressed by honourable Members in the various motions regarding the recent executions of 18 people in Libya.
The Commission condemns executions as they are in contradiction with our values. We consider capital punishment to be cruel and inhumane, failing to deter criminal behaviour and representing an unacceptable denial of human dignity and integrity.
The Commission is particularly disturbed by the fact that these executions have taken place just weeks after Libya was elected to be a member of the United Nations Human Rights Council. In this context, the EU, in conformity with the EU guidelines on the death penalty, has made a démarche towards the Libyan authorities to express our condemnation and to remind Libya of its legal obligation - contained in Article 14 of the International Covenant on Civil and Political Rights, ratified by Libya on 15 May 1970 - to provide all possible safeguards to ensure a fair trial.
In this démarche the EU has also encouraged Libya to establish a moratorium with a view to considering the abolition of the death penalty for all crimes. The Commission is committed to continuing the policy of engagement with Libya that the Council has decided. In this context, the conclusion of the framework agreement between the EU and Libya will provide the legal basis for establishing a regular dialogue and cooperation on all human rights issues.
Negotiations on the framework agreement are progressing well. The seventh round of negotiations took place last week in Tripoli and the Commission can report that good progress has been made, especially regarding political issues.
In conclusion let me stress that the Commission is fully aware that certain topics are problematic in relations with Libya. Nonetheless, the Commission is committed to developing the EU-Libya dialogue further on the basis of mutual trust in order to be able to address all issues in an open and constructive manner, including very sensitive ones as in this case.
Libya has shown its strong will to deepen relations with the EU. While considering this very positive, the Commission intends to put these relations on the basis of a growing respect for fundamental values and rights.
President. - The debate is closed. The vote will take place at the end of the debate. Written statements (Rule 149)
in writing. - (FR) Since the dialogue with the Libyan authorities was resumed in 2003, Libya has continued to send worrying signals to the European Union and the international community. Our resolution lists the recent moves made by an authoritarian regime that has made no significant progress with regard to respect for human rights, the democratisation of the state or the modernisation of the judicial system. The execution of 18 people on 30 May 2010 is another sad demonstration of the Libyan authorities' refusal to respect the rights and values to which the EU is firmly attached and on which it was founded. The closure of the office of the United Nations High Commissioner for Refugees, ordered arbitrarily by those same authorities, is confirmation of their disdain for international institutions. We therefore need to say clearly to Libya that the EU will not support the kind of foreign policy that seeks to discredit international law and use the international democratic arena solely for propaganda purposes. In this context, the European Parliament must be fully informed of the status of negotiations between the EU and Libya so that we can evaluate the acceptable level of cooperation with Libya and demand the change and progress that will restore mutual trust.